RYDEX SERIES FUNDS Long Short Commodities Strategy Fund Managed Futures Strategy Fund Multi-Hedge Strategies Fund Supplement dated September 13, 2010 to the Prospectuses of the above listed funds dated May 1, 2010 This supplement provides new and additional information beyond that contained in the Prospectuses listed above and should be read in conjunction with the Prospectuses. In the prospectus for each fund listed above (each a, “Fund”), the Fees and Expenses, Shareholder Fees sections are supplemented to reflect that shares of a Fund purchased on or after September13, 2010 are not subject to the 1% short-term trading fee (also known as a redemption fee) described in the prospectus.In addition, under the Frequent Purchases and Redemptions of Fund Shares section, the Redemption Fee Policy and Redemption Fee Waivers paragraphs are deleted. Please Retain for Future Reference RYDEX SERIES FUNDS Alternative Strategies Fund Alternative Strategies Allocation Fund Equity Market Neutral Fund Event Driven and Distressed Strategies Fund International Long Short Select Fund Long Short Equity Strategy Fund Long Short Interest Rate Strategy Fund U.S. Long Short Momentum Fund All-Asset Conservative Strategy Fund All-Asset Moderate Strategy Fund All-Asset Aggressive Strategy Fund Supplement dated September 13, 2010 to the Prospectuses of the above listed funds dated August 1, 2010 This supplement provides new and additional information beyond that contained in the Prospectuses listed above and should be read in conjunction with the Prospectuses. In the prospectus for each fund listed above (each a, “Fund”), the Fees and Expenses, Shareholder Fees sections are supplemented to reflect that shares of a Fund purchased on or after September13, 2010 are not subject to the 1% short-term trading fee (also known as a redemption fee) described in the prospectus.In addition, under the Frequent Purchases and Redemptions of Fund Shares section, the Redemption Fee Policy and Redemption Fee Waivers paragraphs are deleted. Please Retain for Future Reference
